IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                              September 16, 2009
                               No. 08-60959
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

MICHAEL BUMA FORMUSOH, also known as Michael Zuma Fomuso, also
known as Christian Noah,

                                           Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A200 105 662


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Petitioner Michael Buma Formusoh, a native and citizen of Cameroon,
petitions this court for a review of a decision by the Board of Immigration
Appeals (BIA) dismissing his appeal of an order of the immigration judge (IJ)
denying his application for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). The IJ denied Formusoh’s application after




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-60959

finding that he was not credible. The BIA upheld the IJ’s adverse credibility
determination and affirmed the IJ’s decision ordering Formusoh’s removal.
      Formusoh maintains that, contrary to the IJ’s findings, he presented
credible testimony in support of his claim for asylum. He contends that the
inconsistencies identified by the IJ were the result of the IJ’s “nit-picking and
over-analyzing testimony.” Formusoh suggests further that the IJ’s perceived
inconsistencies in his testimony resulted, not from his dishonesty, but because
the IJ “shuffled and mixed up the evidence.”
      The REAL ID Act (the Act) amended the standards for assessing
credibility determinations in       cases involving applications for asylum,
withholding of removal, and other relief from removal filed after the Act’s May
11, 2005, effective date. See REAL ID Act §§ 101(a)(3), (c), (h)(2), Pub.L. 109-13,
119 Stat. 302. As Formusoh filed his application for immigration relief after the
Act’s effective date, the new credibility standards apply in his case.
      Under the Act, an applicant’s testimony, alone, may be sufficient to
sustain the burden of proving eligibility for asylum, “but only if the applicant
satisfies the trier of fact that his testimony is credible, is persuasive, and refers
to specific facts sufficient to demonstrate that the applicant is a refugee.”
8 U.S.C. § 1158(b)(1)(B)(ii). “[A]n IJ may rely on any inconsistency or omission
in making an adverse credibility determination.” Wang v. Holder, 569 F.3d 531,
538 (5th Cir. 2009) (internal quatation marks and citation omitted). On review,
we defer “to an IJ’s credibility determination unless, from the totality of the
circumstances, it is plain that no reasonable fact-finder could make such an
adverse credibility ruling.” Id. (internal quotation marks and citation omitted).
      Formusoh’s bold assertion that the IJ’s credibility determination was
based on incorrect and irrational assumptions and speculation, and on
conjecture about human behavior is insufficient to establish that the IJ’s
credibility determination is not supported by substantial evidence. From the
totality of the circumstances, it is not obvious that no reasonable factfinder could

                                         2
                                    No. 08-60959

make such an adverse credibility ruling. See id. We shall not disturb the IJ’s
credibility determination here. Id. Without credible evidence, there was no
basis on which to grant asylum. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).
Formusoh has not addressed, and has therefore waived, the IJ’s finding that he
is not entitled to withholding of removal or relief under the CAT.              See
Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).
      Formusoh contends that the IJ erred as a matter of law and committed
reversible   error   in   finding   that   he   was   removable   under   8   U.S.C.
§ 1182(a)(6)(C)(ii) for making a false claim of United States citizenship, given
that the charge had been “dropped” during an earlier master calendar hearing.
Contrary to Formusoh’s assertion, the record shows that the charge was set
aside on venue grounds, but not withdrawn. Formusoh’s petition for review is
DENIED.




                                           3